IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-454

                                          No. COA22-32

                                       Filed 5 July 2022

     Guilford County, No. 20 CVS 7312

     ITG BRANDS, LLC, Plaintiff,

                  v.

     FUNDERS LINK, LLC and WORLD GLOBAL CAPITAL, LLC, Defendants.


     FUNDERS LINK, LLC,

                 v.

     ZOOM INSIGHTS INC. and TIMOTHY MATTHEWS, Third Party Defendants.


           Appeal by defendant from order entered 1 June 2021 by Judge William A.

     Wood in Guilford County Superior Court. Heard in the Court of Appeals 8 June 2022.


           Brooks, Pierce, McLendon, Humphrey & Leonard, LLP by Clint S. Morse and
           James M. Lowdermilk for plaintiff-appellee.

           Smith, Debnam, Narron, Drake, Saintsing & Myers, LLP by Byron L.
           Saintsing and Joseph Alan Davies for defendant-appellant.


           TYSON, Judge.


¶1         Funders Link, LLC (“Funders Link”) appeals from order entered denying their

     motion to dismiss for lack of personal jurisdiction. We affirm.

                                     I.    Background

¶2         ITG Brands, LLC (“Plaintiff”) is a limited liability company chartered in Texas,
                            ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                         2022-NCCOA-454

                                        Opinion of the Court



     with a principal place of business situate in North Carolina. Plaintiff manufactures

     tobacco products.

¶3         Funders Link is a limited liability company chartered in and with a principal

     place of business situate in Florida. World Global Capital, LLC is a limited liability

     company chartered in and with a principal place of business situate in New York.

     Both Funders Link and World Global are finance companies.

¶4         In 2018, Plaintiff entered into a contract with Zoom Insights, Inc. (“Zoom”) for

     it to provide marketing services. The contracts were negotiated and entered into in

     North Carolina. Zoom was both chartered and headquartered in North Carolina. ITG

     prepaid approximately $4 million to Zoom as consideration for the contracts. Zoom

     failed to perform the marketing services for Plaintiff as contracted and collapsed in

     July 2019. Plaintiff sued Zoom on 16 August 2019 to recover damages for breach of

     contract and obtained a judgment for $3.3 million.

¶5         During the litigation, Plaintiff gained access to Zoom’s bank records, which

     showed financial distress. Zoom was heavily leveraged and resorted to merchant cash

     advances to meet its ongoing finance requirements. After servicing debt, Zoom’s cash

     flow was virtually non-existent.

¶6         In August 2018, Zoom entered into a financing agreement with Kabbage, Inc.

     to provide funding to Zoom in exchange for its pledge and a security interest in Zoom’s

     accounts receivable.    Also during August 2018, World Global entered into an
                             ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                          2022-NCCOA-454

                                         Opinion of the Court



       agreement to provide cash advances to Zoom. Zoom assigned its receipts to World

       Global. Between August 2018 and May 2019, World Global provided $547,000.00 in

       loans to Zoom. Zoom paid World Global approximately $957,000.00.

¶7           In December 2018, Funders Link entered into an agreement with Zoom to

       provide cash advances. As a part of the agreement, Zoom also assigned its receipts

       to Funders Link. HOP Capital, an entity alleged to be owned by Funders Link, filed

       a UCC-1 financing statement in North Carolina to perfect its security interest in

       Zoom’s collateral and loaned $1,715,000.00 to Zoom.

¶8           Zoom agreed to pay “10% of daily deposits equal to $17,000 a day until fully

       paid.” Between 19 February 2019 and July 2019, Zoom paid HOP Capital almost $1

       million. On 1 August 2019, HOP Capital asserted Zoom still owed it $1.9 million.

¶9           Funders Link asserts it does not contract with merchants and only collects

       payments from merchants. Funderz.net, LLC (“Funderz.net”) contracts to purchase

       Funders Link’s accounts receivable.      Funderz.net is a limited liability company

       chartered in New York with principal places of business located in both New York

       and Florida. Funders Link asserts they are the servicing agent for Funderz.net.

¶ 10         After Plaintiff obtained the $3.3 million judgment against Zoom, it filed a

       complaint against Defendants on 25 September 2020, for violating North Carolina’s

       Unfair and Deceptive Trade Practices Act and the Uniform Voidable Transactions

       Act. See N.C. Gen. Stat. §§ 39-23.4 et seq, 75-1.1 et seq (2021). Funders Link filed an
                             ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                              2022-NCCOA-454

                                             Opinion of the Court



       answer, motion to dismiss, affirmative defenses, and a third-party complaint.

       Following a hearing, the trial court denied Funders Link’s motion to dismiss by order

       entered 1 June 2021. Funders Link appeals.

                                       II.      Jurisdiction

                                    A. Interlocutory Appeal

¶ 11         Funders Link correctly concedes this appeal is interlocutory, but asserts its

       substantial rights will be impacted without immediate review. See N.C. Gen. Stat. §

       7A-27(b)(3)(a) (2021).   “Generally, there is no right of immediate appeal from

       interlocutory orders and judgments.” Goldston v. American Motors Corp., 326 N.C.

       723, 725, 392 S.E.2d 735, 736 (1990).

¶ 12         Our Supreme Court has held:

                    A final judgment is one which disposes of the cause as to
                    all the parties, leaving nothing to be judicially determined
                    between them in the trial court. An interlocutory order is
                    one made during the pendency of an action, which does not
                    dispose of the case, but leaves it for further action by the
                    trial court in order to settle and determine the entire
                    controversy.


       Veazey v. City of Durham, 231 N.C. 357, 361-62, 57 S.E.2d 377, 381 (1950) (citations

       omitted).

¶ 13         “This general prohibition against immediate [interlocutory] appeal exists

       because [t]here is no more effective way to procrastinate the administration of justice
                              ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                              2022-NCCOA-454

                                             Opinion of the Court



       than that of bringing cases to an appellate court piecemeal through the medium of

       successive appeals from intermediate orders.” Harris v. Matthews, 361 N.C. 265, 269,

       643 S.E.2d 566, 568 (2007) (citations and internal quotations omitted).

                                   B. Lack of Personal Jurisdiction.

¶ 14         Our General Statutes recognize a limited right to immediate appeal from an

       interlocutory order denying a motion to dismiss for lack of personal jurisdiction. See

       N.C. Gen. Stat. § 1-277(b) (2021) (“Any interested party shall have the right of

       immediate appeal from an adverse ruling as to the jurisdiction of the court over the

       person or property of the defendant[.]”).

¶ 15         The denial of a “motion[] to dismiss for lack of personal jurisdiction affect[s] a

       substantial right and [is] immediately appealable.” A.R. Haire, Inc. v. St. Denis, 176

       N.C. App. 255, 257-58, 625 S.E.2d 894, 898 (2006) (citations omitted). This exception

       is narrow: “the right of immediate appeal of an adverse ruling as to jurisdiction over

       the person, under [N.C. Gen. Stat. § 1-277(b)], is limited to rulings on ‘minimum

       contacts’ questions, the subject matter of Rule 12(b)(2).” Love v. Moore, 305 N.C. 575,

       581, 291 S.E.2d 141, 146 (1982).

                                             III.    Issue

¶ 16         Funders Link argues the trial court erred in denying their motion to dismiss

       for lack of personal jurisdiction.

                                  IV.       Rule 12(b)(2) Motion
                             ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                           2022-NCCOA-454

                                          Opinion of the Court



¶ 17         North Carolina applies a two-step analysis to determine whether a non-

       resident defendant is subject to personal jurisdiction in North Carolina: “First,

       jurisdiction must be authorized by our ‘long-arm’ statute, N.C. Gen. Stat. § 1-75.4.

       Second, if the long-arm statute permits consideration of the action, exercise of

       jurisdiction must not violate the Due Process Clause of the Fourteenth Amendment

       to the U.S. Constitution.” Cambridge Homes of N.C. Ltd. P’ship v. Hyundai Constr.,

       Inc., 194 N.C. App. 407, 411, 670 S.E.2d 290, 295 (2008) (citations and internal

       quotation marks omitted).

                                     A. Standard of Review

¶ 18         “The standard of review of an order determining personal jurisdiction is

       whether the findings of fact by the trial court are supported by competent evidence

       in the record[.]” Bell v. Mozley, 216 N.C. App. 540, 543, 716 S.E.2d 868, 871 (2011)

       (citations and quotation marks omitted). “When jurisdiction is challenged, plaintiff

       has the burden of proving that jurisdiction exists.” Stetser v. TAP Pharm. Prods., Inc.,

       162 N.C. App. 518, 520, 591 S.E.2d 572, 574 (2004) (citation omitted).

¶ 19         “[I]t is essential in each case that there be some act by which the defendant

       purposefully avails itself of the privilege of conducting activities within the forum

       State, thus invoking the benefits and protections of its laws.” Burger King Corp. v.

       Rudzewicz, 471 U.S. 462, 475, 85 L. Ed. 2d 528, 542 (1985) (citation omitted).

¶ 20         “We review de novo the issue of whether the trial court’s findings of fact
                              ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                           2022-NCCOA-454

                                          Opinion of the Court



       support its conclusion of law that the court has personal jurisdiction over a

       defendant.” Bell, 216 N.C. App. at 543, 716 S.E.2d at 871 (citation omitted).

                                     B. Competent Evidence

¶ 21         Funders Link argues Plaintiff’s unverified allegations are not competent

       evidence and should not have been considered by the trial court.           Funderz.net,

       Plaintiff and Funders Link submitted dueling affidavits. The trial court ruled upon

       the motion based on the affidavits presented by the parties.

¶ 22          “[W]hen a motion is based on facts not appearing of record, the court may hear

       the matter on affidavits presented by the respective parties, but the court may direct

       that the matter be heard wholly or partly on oral testimony or depositions.” N.C.

       Gen. Stat. § 1A-1, Rule 43(e) (2021). In this instance, “the trial judge must determine

       the weight and sufficiency of the evidence [presented in the affidavits as] much as a

       juror.” Fungaroli v. Fungaroli, 51 N.C. App. 363, 367, 276 S.E.2d 521, 524 (1981).

¶ 23         The trial court did not make findings of fact in either the oral rendition or the

       filed order. When the record contains no findings of fact, “it is presumed . . . that the

       court on proper evidence found facts to support its judgment.” Id. (citation and

       internal quotation marks omitted).

¶ 24         After reviewing the affidavits, the trial court decided to accept Plaintiff’s

       contentions, as contained in the affidavits. See id. On appeal, this Court is not “free

       to revisit questions of credibility or weight that have already been decided by the trial
                             ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                          2022-NCCOA-454

                                         Opinion of the Court



       court.” Banc of Am. Sec. LLC v. Evergreen Int'l Aviation, Inc., 169 N.C. App. 690,

       695, 611 S.E.2d 179, 183 (2005). Neither party requested the trial court to articulate

       and enter findings of fact. Funders Link’s argument is overruled.

                                      C. Morse Affirmation

¶ 25         Plaintiff presented an affidavit from Clint S. Morse, Esq. During the pleadings

       and hearing on Funders Link’s motion to dismiss, Funders Link never objected nor

       moved to strike Morse’s affidavit. Rule of Appellate Procedure 10(a)(1) provides: “In

       order to preserve an issue for appellate review, a party must have presented to the

       trial court a timely request, objection, or motion stating the specific grounds for the

       ruling the party desired the court to make[.]” N.C. R. App. P. 10(a)(1). Funders Link’s

       argument is overruled.

                                    D. N.C. Gen. Stat. § 1-75.4

¶ 26         N.C. Gen. Stat. § 1-75.4, North Carolina’s long-arm statute, provides inter alia:

                    (3) Local Act or Omission. — In any action claiming injury
                    to person or property or for wrongful death within or
                    without this State arising out of an act or omission within
                    this State by the defendant.

                    (4) Local Injury; Foreign Act. — In any action for wrongful
                    death occurring within this State or in any action claiming
                    injury to person or property within this State arising out of
                    an act or omission outside this State by the defendant,
                    provided in addition that at or about the time of the injury
                    either:
                       a. Solicitation or services activities were carried on
                       within this State by or on behalf of the defendant;
                             ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                           2022-NCCOA-454

                                          Opinion of the Court



                      b. Products, materials or thing processed, serviced or
                      manufactured by the defendant were used or consumed,
                      within this State in the ordinary course of trade; or
                      c. Unsolicited bulk commercial electronic mail was sent
                      into or within this State by the defendant using a
                      computer, computer network, or the computer services
                      of an electronic mail service provider in contravention of
                      the authority granted by or in violation of the policies set
                      by the electronic mail service provider. Transmission of
                      commercial electronic mail from an organization to its
                      members shall not be deemed to be unsolicited bulk
                      commercial electronic mail.

                    ...

                    (6) Local Property. — In any action which arises out of:
                       a. A promise, made anywhere to the plaintiff or to some
                       third party for the plaintiff’s benefit, by the defendant to
                       create in either party an interest in, or protect, acquire,
                       dispose of, use, rent, own, control or possess by either
                       party real property situated in this State; or
                       b. A claim to recover for any benefit derived by the
                       defendant through the use, ownership, control or
                       possession by the defendant of tangible property
                       situated within this State either at the time of the first
                       use, ownership, control or possession or at the time the
                       action is commenced; or
                       c. A claim that the defendant return, restore, or account
                       to the plaintiff for any asset or thing of value which was
                       within this State at the time the defendant acquired
                       possession or control over it;

       N.C. Gen. Stat. § 1-75.4 (2021).

¶ 27         Funders Link asserts it is the improper party to be sued in North Carolina. It

       argues Funderz.net is the proper party with sufficient contacts within North

       Carolina. Funders Link admits to being the merchant servicer for Funderz.net.
                             ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                          2022-NCCOA-454

                                         Opinion of the Court



       Under our General Statutes, “judgment [under the North Carolina Voidable

       Transactions Act] may be entered against any of the following: (a) the first transferee

       of the asset or the person for whose benefit the transfer was made[.]” N.C. Gen. Stat.

       § 39-23.8(b)(1) (2021). As the admitted servicing arm, Funders Link is the “first

       transferee” of the disputed funds taken from Zoom’s North Carolina bank account

       and satisfies the North Carolina long-arm statute. Id.; see N.C. Gen. Stat. § 1-75.4

       (2021).

                 E. Reasonable Expectation to be Haled into North Carolina

¶ 28         For a forum to exercise specific personal jurisdiction over a non-resident, “there

       must be an affiliation between the forum and the underlying controversy, principally,

       an activity or an occurrence that takes place in the forum state and is therefore

       subject to the State’s regulation.” Ford Motor Co. v. Mont. Eighth Judicial Dist Ct.,

       __ U.S. __, __, 209 L. Ed. 2d 225, 234 (2021) (slip of at *6) (citation omitted). The

       Supreme Court of the United States has held the basis of the suit must “arise out of

       or relate to the defendant’s contacts with the forum.” Bristol-Myers Squib Co. v.

       Superior Court of Cal., 582 U.S. __, __, 198 L. Ed. 2d 395, 403 (2017).

¶ 29         “In determining whether the exercise of personal jurisdiction comports with

       due process, the crucial inquiry is whether the defendant has ‘certain minimum

       contacts with the forum state such that the maintenance of the suit does not offend

       traditional notions of fair play and substantial justice.’” Tejal Vyas, LLC v. Carriage
                               ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                             2022-NCCOA-454

                                          Opinion of the Court



       Park, Ltd. P’ship, 166 N.C. App. 34, 38, 600 S.E.2d 881, 885 (2004) (quoting

       International Shoe Co. v. Washington, 326 U.S. 310, 316, 90 L. Ed. 95, 102 (1945)).

¶ 30         This Court has articulated factors to consider whether a defendant’s activities

       are sufficient to establish minimum contacts: “(1) the quality of the contacts; (2) the

       quality and nature of the contacts; (3) the source and connection of the cause of action

       to the contracts; (4) the interests of the forum state, and (5) the convenience to the

       parties.” Cooper v. Shealy, 140 N.C. App. 729, 734, 537 S.E.2d 854, 857-58 (2000)

       (citation and internal quotation marks omitted).

¶ 31         Funders Link serviced accounts for Funderz.net and HOP Capital.             HOP

       Capital filed a UCC-1 in North Carolina to perfect their security interest. Funders

       Link withdrew monies from an account based in North Carolina from a North

       Carolina-based company daily from February 2019 until July 2019. This evidence

       supports a finding and conclusion Funders Link’s activities within North Carolina

       included a reasonable expectation it could be haled into North Carolina’s courts under

       the factors above. Id. Funders Link’s minimum contacts support being haled into

       North Carolina’s courts and does not “offend traditional notions of fair play and

       substantial justice.”   Tejal Vyas, LLC, 166 N.C. App. at 38, 600 S.E.2d at 885.

       Funders Link’s argument is overruled.

                                        V.     Conclusion

¶ 32         Plaintiff carried their burden to prove jurisdiction. Plaintiff has shown a
                      ITG BRANDS, LLC V. FUNDERS LINK, LLC

                                    2022-NCCOA-454

                                  Opinion of the Court



causal connection, purposeful availment, and personal jurisdiction under the statute

between Plaintiff and Funders Link.         Our review is expressly limited to the

jurisdictional issues presented and we express no opinion on the relative merits, if

any, of the parties’ claims and defenses. The trial court’s order denying Funders

Link’s Rule 12(b)(2) motion to dismiss is affirmed. It is so ordered.

      AFFIRMED.

      Judges DILLON and JACKSON concur.